 

S.OISTRICT ¢
EAST ERN ncreounr
COMPLAINT PILED -
(for filers who are prisoners without lawyers) 2029 sep 18 P 2:95:

UNITED STATES DISTRICT COURT —- CLERK OF Court.

EASTERN DISTRICT OF WISCONSIN

 

 

 

 

 

v. Case Number: -
20-C-1465

(to be supplied by Clerk of Court)

= name of defendant(s))

 

  
  

 

 

 

 

A. PARTIES

\ Cc
1. Plaintiff is a citizen of Lo

, and is located at

 

 

 

(Address of prison or jail)
(If more than one plaintiff is filing, use another piece of paper. )

2.

 

 

Complaint — 1

Case 2:20-cv-01465-SCD Filed 09/18/20 Page 1of9 Document 1

 

 

 

 
  
  
 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ocument tf

+

=,

QO

£

DD

Alnavyajion_p
CUUALOIZO “Page cols

c

Sefek A A eo

Coea-3- 9D

LIC VEULSO0I-OUVD OT Tl

WwdAser’e

 
 

(State, i

   

and (if a person) resides at

 

(Address, if known)
and (if the defendant harmed you while doing the defendant’s job)

worked for

 

(Employer’s name and address, if known)
(If you need to list more defendants, use another piece of paper.)

B. STATEMENT OF CLAIM

On the space provided on the following pages, tell:
Who violated your rights;

What each defendant did;

When they did it;

Where it happened; and

Why they did it, if you know.

Te ON

 

 

 

 

AM VATA (iS OV € {ce

At HE E Slivbe ae

 

 

 

 

 

 

 

Complaint — 2

Case 2:20-cv-01465-SCD Filed 09/18/20 Page 3 of9 Document 1

 
 

 

 

 

wows L. Hab A BE

   

 

ip a

coe Bel Hest

     

   

 

 

 

 

 

 

Ale? E

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

T

 

 

eae

  

1

 

 

 

 

 

 

 

 
 

Lomo

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

& al

. . ‘ - es cu, of 4 me: ‘
PF 2s OS A | jLelows Lyd VEAP _
fe a - : ea a“ :

%

> Howe pill oF

 

 

 

 

 

 

 

 

 

 

 

 

 

a ae

CASE Z:20-Cv-01465-SCD Filed 09/18/20 Page5of9 Document@-—‘7 |
 

 

 

 

 

 

 

 

 

 

 

lp Healt Care
ts l G YY LA! cok fe On)
ae Lips

  
  
  
  

 

 

 

 

 

 

p>

“Heath. oa :
la Rieyanlee policy
Bes faiess
OOF

    

~ ReSusal Lb ‘Deowide be
Qu peelok ALINE ©

 

 

 

 

Case ZZU-V-UI4ES-SCD Filed 9/18/20 Page 6 of 9 Bacup 4

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

“SCD Filed 09718720 “Page “org Documgpts

-CV-OL405

Case 2°20

<>.

 
 

 

 

JURISDICTION

 

I am suing for a violation of federal law under 28 U.S.C. § 1331.
OR

Iam suing under state law. The state citizenship of the plaintiff(s) is (are)
different from the state citizenship of every defendant, and the amount of
money at stake in this case (not counting interest and costs) is

$
RELIEF WANTED

Describe what you want the Court to do if you win your lawsuit. Examples may
include an award of money or an order telling defendants to do something or to
stop doing something.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
E. JURY DEMAND

I want a jury to hear my case.

[ |-yes

 

I declare under penalty of perjury that the foregoing is true and correct.
years a ¢ tf 72 De 2?
Complaint signed this 1D day of > Rp end 20 U.

          
  

é / Regpectfully Submitted,
f \

 

   

au Lis 7 | Ro AG) ue 1 teal
Plaintifs Prisoler ID Number

 

 

 

(Mailing Address of Plaintiff)
(If more than one plaintiff, use another piece of paper.)

REQUEST TO PROCEED IN DISTRICT COURT WITHOUT PREPAYING THE
FULL FILING FEE

®

   

I DO request that I be allowed to file this complaint without paying the filing fee.
Ihave completed a Request to Proceed in District Court without Prepaying the
Full Filing Fee form and have attached it to the complaint.

I DO NOT request that I be allowed to file this complaint without prepaying the
filing fee under 28 U.S.C. 8 1915, and I have included the full filing fee with this
complaint.

 

 

Complaint —5

Case 2:20-cv-01465-SCD Filed 09/18/20 Page 9of9 Document 1

 
